Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-5 in the reply filed on 08/25/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden if the restriction was withdrawn.  This is not found persuasive because the restricted groups would require unique searches as well as searching in different locations as detailed in the restriction requirement dated 06/25/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/2021.
Claim Interpretation
Concerning claims 3-5, the phrase “the coating of zirconia” will be interpreted as meaning the coating of zirconia on the outer surface of any one or more of the claimed grains of magnesia, magnesite, doloma and dolomite, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the grain" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the grain” referred to in line 12 is the “[g]rains for the production” of line 1, the “grains made of magnesia” on line 4, the “grains made of magnesite” on line 6, the “grains made of doloma” on line 8, or the “grains made of dolomite” on line 10. Appropriate action is required. For the purposes of examination, the phrase “the grain” in line 12 will be interpreted as meaning the “[g]rains for the 
Claim 2 twice recites the limitation "the grains" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the grain” referred to in line 1 of claim 2 is the “[g]rains for the production” of line 1 of claim 1, “the grain made of magnesia” on line 4 of claim 1, “the grain made of magnesite” on line 6 of claim 1, “the grain made of doloma” on line 8 of claim 1, or “the grain made of dolomite” on line 10 of claim 1. Appropriate action is required. For the purposes of examination, the phrase “the grain” in line 1 of claim 2 will be interpreted as meaning the “[g]rains for the production” of line 1 of claim 1 unless otherwise clarified by Applicant during the course of prosecution.
Claim 3 twice recites the limitation "the grains" in lines 1 and 3 of claim 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the grain” referred to in line 1 and line 3 of claim 3 is the “[g]rains for the production” of line 1 of claim 1, “the grain made of magnesia” on line 4 of claim 1, “the grain made of magnesite” on line 6 of claim 1, “the grain made of doloma” on line 8 of claim 1, or “the grain made of dolomite” on line 10 of claim 1. Appropriate action is required. For the purposes of examination, the phrase “the grain” in lines 1 and 3 of claim 3 will be interpreted 
Claim 4 recites the limitation "the grains" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the grain” referred to in line 1 of claim 4 is the “[g]rains for the production” of line 1 of claim 1, “the grain made of magnesia” on line 4 of claim 1, “the grain made of magnesite” on line 6 of claim 1, “the grain made of doloma” on line 8 of claim 1, or “the grain made of dolomite” on line 10 of claim 1. Appropriate action is required. For the purposes of examination, the phrase “the grain” in line 1 of claim 4 will be interpreted as meaning the “[g]rains for the production” of line 1 of claim 1 unless otherwise clarified by Applicant during the course of prosecution.
Claim 5 recites the limitation "the grains" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the grain” referred to in line 1 of claim 5 is the “[g]rains for the production” of line 1 of claim 1, “the grain made of magnesia” on line 4 of claim 1, “the grain made of magnesite” on line 6 of claim 1, “the grain made of doloma” on line 8 of claim 1, or “the grain made of dolomite” on line 10 of claim 1. Appropriate action is required. For the purposes of examination, the phrase “the grain” in line 1 of claim 5 will be interpreted as meaning the “[g]rains for the 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rongrong et al. (CN107162572, with reference to machine translation, hereinafter referred to as Rongrong).
Regarding claim 1, Rongrong discloses grains for the production of a sintered refractory product, the grains comprising the following features (see Rongrong at [0002], disclosing the invention relates to the field of refractory materials, in particular an aggregate for castables): 1.1 the grains are made of at least one of the following grains: 1.1.1 grains made of magnesia, the surface of which have a coating of zirconia at least in sections; or 1.1.2 grains made of magnesite, the surface of which have a coating of zirconia at least in sections; or 1.1.3 grains made of doloma, the surface of which have a coating of zirconia at 2. Examiner notes ZrO2 correlates to zirconia); 1.2 the grains have a grain size of at least 2.8 mm (see Rongrong at [0021], disclosing the particle size of the magnesia particles is selected according to needs, for example, 15-10mm, 10-5mm, 5-3mm, all of which are within the claimed range). 
Regarding claim 2, Rongrong discloses the grains have a grain size in the range from 2.8 to 8.0 mm (see Rongrong at [0021], disclosing the particle size of the magnesia particles is selected according to needs, for example  ... 5-3mm, which is within the claimed range). 
Regarding claim 3, Rongrong discloses the proportion by weight of the coating of zirconia, in relation to the total weight of the grains, is in the range from 1 to 50 % by weight (see Rongrong at [0032], disclosing the mass fraction of the shell layer raw material powder in the shell layer raw material slurry is 30-50%, which is within the claimed range). 
Regarding claim 4, Rongrong discloses the coating of zirconia has a thickness of at least 10 μm (see Rongrong at [0033], disclosing the adhesion thickness of the raw material slurry of the shell layer on the surface of the magnesia particles is 0.1-5mm, which is within the claimed range).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rongrong et al. (CN107162572, with reference to machine translation, hereinafter referred to as Rongrong).
Regarding claim 5, Rongrong discloses the coating of zirconia has a thickness in the range from 10 to 800 μm (see Rongrong at [0033], disclosing the adhesion thickness of the raw material slurry of the shell layer on the surface of the magnesia particles is 0.1-5mm, which overlaps with the claimed range. Examiner notes that 0.1mm correlates to 100 micrometers). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMERON K MILLER/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731